DETAILED ACTION
Acknowledgements
This office action responds to the RCE filed on 17 November 2020.
Claims 1, 6-15, 17 and 18 are pending and have been examined.
Claims 2-5, 16 and 19-21 are canceled.
Claim Objections
Claim 1 is objected to because of the following informalities:  line 16 recites “on eh comparison.” This should read --on the comparison.--.  Claims 6-15, and 17 are objected to based on their dependency on claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6-15, 17 and 18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
First, the current statutory subject matter test is performed and the claims recite a device or set of devices and therefore directed to a machine which is a statutory category.
Second, step 2A, Prong One: The claims recite process of generating system-specific match template of biometric sample, authenticating with a reference template stored for the same sample using the same system, if the reference template is not in the storage, process the sample to generate a match template with a second system and determine the 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Further, the claims recite the additional elements of multiple databases to store templates and algorithms, scanners, capturing a first and second biometric sample of the subject using a first and second scanning device, and a processing component with a processor and communication device. The computing device usage in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of causing the computing device to receive and send information to facilitate information transfer between parties) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The biometric scanning devices are merely insignificant extra solution activity, see MPEP 2106.05(g) and is supported by the original disclosure as any device commonly used for verification, see 

Response to Arguments
With regards to the rejection of claims based on 35 U.S.C. 101, the applicants assert that “the amended claims are not directed to a judicial exception because they integrate the abstract idea into a practical application according to Prong Two of the 2019 Guidance (USPTO Step 2A).”
The Examiner respectfully disagrees.
The claims recite a process to capturing biometric sample, generating a template with first system, querying database to find a reference template for the biometric sample so that the sample can be authenticated, if not generating a second system-specific template that matches the reference template to compare so that degree of similarity is determined. In the process, the claims recite a template database and a template generation database which are for the sole purpose of storing the templates and algorithms. The elements included in the claimed invention could, under broadest reasonable interpretation, be performed without a machine.  Steps such as receiving data, storing data, determine calculations, etc. could be performed as mental steps and/or with a pen and paper (Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74631, column 2, “…consists solely of mental steps which can be carried out by a human using pen and paper. The claims do not impose any requirements that would make the invention impossible to carry out manually.")
The applicants assert that “the biometric information processing system of the disclosed invention that addresses the need in the marketplace for interoperability across devices through a system-specific reference profile to generate identifiable reference image and create system-specific template, is a technological improvement to the conventional closed template-based systems in which identifiable data is not present” and further assert that “the claimed invention as disclosed in Fig. 6 improves on the traditional authentication process as described in Fig. 5 by enabling authentication through system-specific reference profile to generate identifiable reference image and create system-specific match template when the reference template is not stored in the template database
The Examiner respectfully disagrees.
The claims under broadest reasonable interpretation, describe a process for processing the biometric samples to generate different system-specific templates and are compared with a reference template to determine the degree of similarity, using generic computing systems and 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Applicant is respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner.   To be especially clear, any suggestion or example provided in this Office Action (or in any future office action) does not constitute a formal requirement mandated by the Examiner.
Should Applicant decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed.  The Examiner therefore leaves it up to Applicant to choose the precise claim language of the amendment in order to ensure that the amended language complies with 35 U.S.C. § 112 1st paragraph.
Independent of the requirements under 35 U.S.C. § 112 1st paragraph, Applicant is also respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification.  See 37 C.F.R. § 1.75(d) (1) and MPEP § 608.01(o).  Should Applicant amend the claims such that the claim language no longer has clear support or antecedent basis in the specification, an objection to the specification may result.  Therefore, in these situations where the amended claim language does not have clear support or antecedent basis in the specification 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MURALI K. DEGA whose telephone number is (571)270-5394.  The Examiner can normally be reached on Monday to Thursday 7.00AM to 5.30 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Christine M. Behncke can be reached on (571) 272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Murali K. Dega/
Art Unit 3697
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697